     Case 8:21-bk-10513-ES          Doc 47 Filed 04/28/21 Entered 04/29/21 12:06:12              Desc
                                     Main Document    Page 1 of 3



 1   Karl Avetoom, In Pro Per
 2   1100 Rutland Road # 9
     Newport Beach, CA 92660
 3   (949) 929-4787
     kia002@att.net
 4
 5
 6
 7
 8
 9                                UNITED STATES BANKRUPTCY COURT

10                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

11                                                         )   Main Case No: 8:21-bk-10513-ES
     In re:                                                )
12                                                         )   Chapter 7
                                                           )
13                                                         )
         Rosa Fridman,                                     )   Hon. Erithe A. Smith
14                                                         )
                                                           )
15                                                         )   PLAINTIFF’S DECLARATION OF NON-
                        Debtor                             )
                                                           )   RECEIPT OF OPPOSITION TO MOTION
16
                                                           )   FOR RELIEF FROM STAY
17                                                         )
                                                           )   Date:    May 6, 2021
18                                                         )
                                                           )   Time:    10:00 A.M.
19                                                         )   Place:   Courtroom “5A”
                                                           )            411 West Fourth Street
20                                                         )            Santa Ana, CA
                                                           )   Related to Doc. 31
21                                                         )

22                       DECLARATION OF MOVING PARTY KARL AVETOOM

23             I, Karl Avetoom, hereby declare as follows:

24            1.     I am the Moving party for Creditor’s Motion for Relief from Stay-Action In Non

25   Bankruptcy Forum (Doc. 31) (“Motion”). I have personal knowledge of the following facts and if

26   called upon to testify under oath, I could and would do so competently to the following facts.

27            2.     I have not received service any of opposition or objection to my Motion (Doc 31) as of

28   April 28, 2021.


                                                       1

              DECLARATION OF NON-RECEIPT OF OPPOSITION TO MOTION FOR RELIEF FROM STAY-NON
                                          BANKRUPTCY FORUM.
     Case 8:21-bk-10513-ES            Doc 47 Filed 04/28/21 Entered 04/29/21 12:06:12               Desc
                                       Main Document    Page 2 of 3



 1         3.       I request this Court grant my Motion for relief from stay, and/or find that the § 362 stay

 2   does not apply to the California Superior Court’s contempt proceedings for Debtor’s violation of two
 3   pre-petition discovery orders.

 4         4.       The purpose of these Contempt proceedings is to defend the State Court’s honor who

 5   issued valid discovery orders prior to the Debtor filing for bankruptcy. The Contempt proceedings are

 6   not compensatory in nature relative to collecting on any underlying judgment. Meaning the Contempt

 7   proceedings do not seek money in furtherance of collection. The Contempt proceedings are to
 8   establish a willful violation of two prepetition State Court valid discovery Orders by the Debtor in

 9   accord with David v. Hooker, Ltd. (9th Cir. 1977) 560 F.2d 412 and its progeny.

10         5.       I am aware that a statutory award of attorney fees for successful prosecution of the

11   Contempt proceeding may not be subject to execution against property of the Debtor while the Stay is

12   pending.
13         6.       One count of Contempt is for refusing orders to produce the Debtor’s entire Trust in the
14   State Court ordered examinations.
15         7.       The second count of Contempt is for the Debtor’s refusal to comply with the State
16   Court’s Order instructing Debtor to provide discovery responses that are code compliant within 10
17   days from date of the order.
18         8.       Debtor’s ongoing refusal to provide financial discovery has resulted in numerous
19   contempt judgments against Debtor in State Court.
20         9.       The State Court previously informed me that the bankruptcy stay does not affect the
21   State Court’s authority to hold a contempt trial for a willful violation of the State Court’s Order. I then
22   informed the State Court I would seek a formal order for relief from the Stay first from this Court.
23
24   I declare under penalty of perjury under the laws of the United States, that the foregoing is true
25   and correct.
26
27   Executed April 28, 2021 in Newport Beach, CA           By:    _______________________________
                                                                   Karl Avetoom
28
                                                                   Movant, In Pro Per

                                                        2

            DECLARATION OF NON-RECEIPT OF OPPOSITION TO MOTION FOR RELIEF FROM STAY-NON
                                        BANKRUPTCY FORUM.
        Case 8:21-bk-10513-ES                     Doc 47 Filed 04/28/21 Entered 04/29/21 12:06:12                                      Desc
                                                   Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

OPR 7451 Warner Ave #E191 Huntington Bch, CA 92647 Reg'd Process Server # 3050

 A true and correct copy of the foregoing document entitled PLAINTIFF’S DECLARATION OF NON-
 RECEIPT OF OPPOSITION TO MOTION FOR RELIEF FROM STAY

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 26, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

• Thomas H Casey (TR) msilva@tomcaseylaw.com,                                 • Thomas H Casey (TR) msilva@tomcaseylaw.com,
thc@trustesolutions.net                                                       thc@trustesolutions.net
• Charles L Murray cmurray@cm3law.com,                                        • Charles L Murray cmurray@cm3law.com,
cm3esquire@gmail.com                                                          cm3esquire@gmail.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 6, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 April 28, 2021               Sal W. Hanna                                                      /s/ Sal W. Hanna
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
